Citation Nr: 1227915	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ulcerative colitis and if so, whether service connection is warranted. 
 
2.  Entitlement to service connection for primary sclerosing cholangitis, status post liver transplant, to include secondary to ulcerative colitis.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Smith, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1967 to April 1971.
 
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Los Angeles, California.
 
In March 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

A July 2009 supplemental statement of the case includes a number of other issues in addition to those captioned above.  Significantly, in his June 2008 VA Form 9, the Veteran perfected an appeal to the two above-captioned issues only, and there is no evidence that the appellant perfected an appeal to any issue other than those noted on the title page.  Indeed, a May 2010 Form 8 confirms that these are the only issues certified to the Board, as does the March 2012 hearing testimony.  Hence, the Board finds that it may exercise appellate jurisdiction over only these issues.
 
 
FINDINGS OF FACT
 
1.  A May 1972 rating decision denied entitlement to service connection for ulcerative colitis.
 
2.  The evidence received subsequent to the May 1972 rating decision was not previously submitted, it relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

3.  Ulcerative colitis arose during, and has been etiologically related to, military service.
 
4.  The only competent, persuasive opinions to address the etiology of the Veteran's current primary sclerosing cholangitis, status post liver transplant, indicate that the disorder is as likely as not related to the Veteran's now service-connected ulcerative colitis.
 
 
CONCLUSIONS OF LAW
 
1.  The May 1972 rating decision that denied entitlement to service connection for ulcerative colitis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for ulcerative colitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).
 
3.  Ulcerative colitis was incurred inservice.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2011).
 
4.  Primary sclerosing cholangitis, status post liver transplant, is secondary to ulcerative colitis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decisions below, a detailed explanation of how VA complied with the Act is unnecessary.
 
Analysis
 
The Veteran seeks entitlement to service connection for ulcerative colitis and primary sclerosing cholangitis, status post liver transplant.  He contends that ulcerative colitis arose during and is related to service, and that primary sclerosing cholangitis, status post liver transplant, was caused by ulcerative colitis.
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
A.  Ulcerative Colitis

In a May 1972 rating decision, the Veteran's claim for service connection for ulcerative colitis was denied.  The Veteran was notified of his appellate rights and did not perfect an appeal of the decision.  Thus, the decision became final.  
 
In November 2005, the Veteran sought to reopen his claim, and his request was denied by the RO in a November 2006 decision.  The Veteran expressed his disagreement with the RO's decision, and the present appeal ensued.

A claim shall be reopened if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.
 
Since the May 1972 rating decision, private treatment records, lay statements, and sworn lay testimony have been received.  This evidence is new as it was not of record at the time of the last final disallowance of the claim.  
 
This new evidence is also material.  In the May 1972 rating decision, service connection was denied for ulcerative colitis because the record did not show that the disorder was incurred in service, or evidence of a link between the disorder and service.  Since the 1972 decision, evidence supporting these components of the claim has been received.  

Specifically, in a January 2006 letter, Howard S. Schecter, M.D., the Veteran's gastroenterologist since 1993, who followed a physician who treated the appellant from 1971 to 1993, indicated that ulcerative colitis is a chronic illness with mild symptoms that can flare at any time.  Dr. Schecter found that by history the appellant's current ulcerative colitis originated in military service.  

In a subsequent March 2012 questionnaire, Dr. Schecter checked a box, confusingly worded, but appearing to indicate that the Veteran's symptoms of ulcerative colitis can be attributed to his military service.  The Veteran's primary care physician of 12 years, Heleen Robins, M.D., also completed the March 2012 questionnaire and opined that it was at least as likely as not that the Veteran's ulcerative colitis was manifest during military service, based on the fact that he had been healthy prior to service but developed diarrhea consistent with colitis during his deployment.  In April 2012, a physician whose signature is illegible completed the questionnaire, and indicated that he/she had treated the Veteran for nine months, and felt it was at least as likely as not that that the Veteran's ulcerative colitis was manifest during military service.  In rationale, the physician indicated that the Veteran's history was consistent with a diagnosis of ulcerative colitis in service.  This evidence is material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection, and is not cumulative or redundant of existing evidence.  As such, the Veteran's claim is reopened, and the merits of the claim will now be addressed.
 
The Veteran has a current diagnosis of ulcerative colitis, documented in the private medical records discussed above.
 
As for the in-service incurrence of the condition, the Veteran's service treatment records do not document ulcerative colitis or a gastrointestinal disorder.  However, the record contains a January 1972 VA examination report, documenting the appellant's report that while in-service he had intermittent loose stools but did not report it.  The examiner noted that since February 1971, the Veteran reported having two to three stools per day and being occasionally awakened at night with diarrhea and cramps.  He would get diarrhea from drinking anything hot or cold.  The Veteran reported losing lost 30 pounds while in service.  On examination, a barium enema showed shortening of the descending colon with small ulcerations, and the Veteran was diagnosed with ulcerative colitis.  

VA treatment records of February, March and April 1972 confirm this diagnosis.  

A September 2010 buddy statement of R.H. further corroborates the Veteran's symptoms in service.  R.H. stated that the Veteran was severely sick from the time the ship pulled out of the harbor, and he remained sick for numerous days.  He stated that the Veteran was brought crackers to his sleeping rack because he could not make it to the mess hall.  

At his March 2012 personal hearing, the Veteran provided detailed and credible testimony of his in-service symptoms, including nausea, bloody diarrhea, dry heaves, dehydration, strained bowel movements, severe stomach cramps, and weight loss.  He testified that upon hugging his mother after the cruise, she immediately noticed his weight loss.
 
The Board finds the totality of the evidence establishes the Veteran's in-service incurrence of ulcerative colitis.  As for a nexus to service, the record contains only the January 2006 opinion of Dr. Schecter, and the 2012 private medical opinions discussed above.  These opinions were founded upon a history of treatment of the Veteran and are fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  While on his March 2012 questionnaire, Dr. Schecter also checked a box indicating that it was not at least as likely as not that the Veteran's ulcerative colitis was manifest during military service, this is inconsistent with his other statements and is thus not persuasive.  The record is completely devoid of any other evidence contrary to the positive nexus opinions discussed.  
 
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the Board finds that entitlement to service connection for ulcerative colitis is established.



B.  Primary Sclerosing Cholangitis

Pursuant to 38 C.F.R. § 3.310(a), secondary service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
 
By way of this decision, service connection has been established for ulcerative colitis.  The Veteran has also been diagnosed with primary sclerosing cholangitis, status post liver transplant, as evidenced by private treatment records, including a May 2004 hospital report.  
 
The only opinions of record addressing whether primary sclerosing cholangitis is secondary to ulcerative colitis are opinions which support the claim.  In the March 2012 questionnaire and an accompanying letter, Dr. Schecter opined that the Veteran's ulcerative colitis caused severe primary sclerosing cholangitis.  He stated that this relationship is well known in the medical literature.  In March 2012 Dr. Robbins, also opined that the Veteran's primary sclerosing cholangitis can be attributed to his diagnosis of ulcerative colitis.  Dr. Robins explained that primary sclerosing cholangitis is a known complication of ulcerative colitis.  In the April 2012 questionnaire from the physician whose signature is illegible, that physician also opined that the Veteran's primary sclerosing cholangitis can be attributed to his diagnosis of ulcerative colitis, stating that it has a known association with inflammatory bowel disease.  In an April 2012 questionnaire from a physician whose initials appear to be S.M., indicated that primary sclerosing cholangitis and ulcerative colitis are related diseases.
 
The record is completely devoid of any competent evidence contrary to the above opinions.  The opinions offered by the private physicians were founded upon a credible medical history and are fully adequate for adjudication purposes.  Stefl.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert.  Accordingly, the Board finds that entitlement to service connection for primary sclerosing cholangitis is established.
 

ORDER
 
Entitlement to service connection for ulcerative colitis is granted.
 
Entitlement to service connection for primary sclerosing cholangitis, status post liver transplant, secondary ulcerative colitis, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


